DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 8/29/2022 is acknowledged. Claims 1-7, 9-10, 12, 14-17, 20-21, 27-28, and 30-36 are pending in this application. Claims 12, 14-17, 20-21, and 27-28 have been withdrawn. Claims 8, 11, 13, 18-19, 22-26, and 29 have been cancelled. Claims 1 and 12 have been amended. Claims 31-36 have been newly added. Accordingly, claims 1-7, 9-10, and 30-36 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New/Maintained Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-10, and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 34 recite “A ready-to-use liquid herbicide, comprising a liquid fraction consisting of …”. While the “consisting of” language excludes further ingredients from the “liquid fraction”, the recitation “A ready-to-use liquid herbicide, comprising” does not exclude further ingredient from being included in the liquid herbicide composition and thus it is unclear whether further ingredients can be included in the composition or not because applicant in the remarks appear to suggest that further ingredient are excluded because of the consisting of language recited in the claims. Thus, the claims are rendered indefinite because it is unclear whether further ingredients are excluded from the entire composition or only the liquid fraction part of the composition. 
Claims 2 and 7 recite “further including citric acid” and the limitation “including” in the phrase is synonymous with “comprising”, wherein comprising language does not exclude further component. Since claim 1 reciting “liquid fraction consisting of” excludes further component, the comprising language (i.e. “including”) in claims 2 and 7 makes it unclear whether other component/ingredients can be including in the liquid fraction or not. 
Claim 31 in part (iv) and (v) recite “based upon the total weight of the ready-to-use liquid fraction”.  Claim 31 depend from claim 1 and claim 1 recites a read-to-use liquid herbicide, comprising a liquid fraction. There is insufficient antecedent basis for the limitation “ready-to-use liquid fraction” and thus it is unclear whether the weight is based on the “read-to-use liquid herbicide” or whether it is based on the “liquid fraction” which is part of the liquid herbicide. 
Claims 3-6, 9-10, and 30, 32-33, 35-36 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst), Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017) and Voight (PennState Extension; pH and Water Modifications to Improve Pesticide Performance).  
Ciaffa throughout the reference teaches natural toxicologically safe herbicide compositions, which may be in the form of an aqueous liquid, for killing undesired weeds (Abstract).
Particularly, Ciaffa teaches a product which is in the form of an aqueous liquid herbicidal composition, wherein the composition comprises an effective herbicidal amount of a herbicidal active component. The herbicidal active component comprises about 15 to about 25% w/w of acetic acid, about 50 to about 70% w/w sodium chloride and about 9 to about 25% w/w of citric acid. The composition comprises from about 5 to 40 w/w% herbicidal active component and the balance being water. (see: Claims 18, 19, and 21). The aqueous liquid composition taught by Ciaffa include 60 to 95% w/w of water, which overlaps the amount of water recited in the instant claims. Further, Ciaffa teaches ranges of the amount of acetic acid, sodium chloride and citric acid which overlap the instantly claimed amount when 60 to 95% w/w of water is included in the composition. Ciaffa also teaches sources of acetic acid may be obtained from vinegar (Para 0034). Further, Ciaffa teaches the herbicidal composition may include one or more additives which include surfactants (Para 00258, 0053, 0055-0056). 

The teachings of Ciaffa have been set forth above.
Ciaffa does not teach adding fulvic acid to the herbicidal composition. However, this deficiency is cured by the Catalyst reference.
The catalyst reference discloses herbicidal products wherein the reference teaches a catalyst citric acid product comprising fulvic acid. The reference teaches some crops may be sensitive to citric acid, thus we fortify it with fulvic acid, in order to help with any problems due to an acidic pH (see: pg. 3/4 – Catalyst Citric Acid). 

	While Ciaffa teaches, as discussed supra, the herbicidal composition may include one or more additives which include surfactants, the reference does not explicitly exemplify the composition comprising a surfactant and particularly a nonionic surfactant as recited in the instant claims. However, this deficiency is addressed by Forlivio.
	Forlivio, which also discloses agrochemical and herbicidal formulation, teaches including a surfactant in the formulation which can increase solubility of an active ingredient and that the surfactant can be a non-ionic surfactant such as ethoxylated fatty acids and alcohol ethoxylate (Para 0055 and 0056).
Ciaffa does not teach wherein said composition has a pH of from 1-5 or 1.5-4. However, this deficiency is cured by Voight. Voight teaches pH and water modifications to improve pesticide, including herbicide, performance and teaches that a pH of 3.5-6.0 being a good pH for most spraying compositions (see: page 3 of 4). 	 

 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Catalyst and Forlivio and include fulvic acid as taught by Catalyst into the composition of Ciaffa. One would have been motivated to do so because the Catalyst reference teaches some crops may be sensitive to citric acid, thus we fortify it with fulvic acid, in order to help with any problems due to an acidic pH. Since Ciaffa teaches including citric acid in the composition, one would have been motivated to include fulvic acid along with citric acid based on the teaching of the Catalyst reference. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Catalyst and Forlivio and include a surfactant and particularly a nonionic surfactant as taught by Forlivio into the composition of Ciaffa. One would have been motivated to do so because Ciaffa teaches the various ingredient in the composition may be dissolved in water (Para 0025) and Forlivio teaches including a surfactant in the formulation can increase solubility of an active ingredient and that the surfactant can be a non-ionic surfactant. Since, Ciaffa already teaches surfactant as one of the further additives that can be included in the composition, one would have been strongly motivated with a have reasonable expectation of success of including a surfactant such as nonionic surfactant to increase the solubility of the ingredient in the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Voight and manipulate the amount of acetic acid to bring the pH to 3.5-6.0 range. One would have been motivated to do so because the Voight teaches that a pH of 3.5-6.0 being a good pH for most spraying compositions and Ciaffa also teaches spraying compositions (see: examples of Ciaffa). It would have been obvious to one skilled in the art to manipulate the amount of certain ingredients in the composition such as acetic acid to bring the composition to a desired pH such as the pH taught by Voight. 
With respect to the amounts of the presently claimed components, Ciaffa teaches overlapping amounts of acetic acid, sodium chloride, citric acid and water and it would have been obvious to one skilled in the art to manipulate the amounts of the ingredients based on the desired herbicidal activity. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-5, 6, 7, 9-10, 30-31 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst), Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017) and Voight (PennState Extension; pH and Water Modifications to Improve Pesticide Performance, Apr. 19, 2017) as applied to claims 1-5, 7, 9-10 and 32-33 above, and further in view of Wallis (WO 2007/143791 A1; Dec. 21, 2007). 
The teachings of the above cited references have been set forth above. 
The reference cited above do not expressly teach the amount of fulvic acid to add in the composition. However, this deficiency is cured by Wallis.
Wallis throughout the reference teaches herbicide compositions to control unwanted plant species such as weed (Abstract; Pg. 2, line 1-8). Wallis teaches the composition comprising 0.08% to 0.46% of fulvic acid, which overlaps the instantly claimed amount. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Wallis and include fulvic acid in the amount taught by Wallis. One would have been motivated to do so because Wallis, similar to Ciaffa, also teaches herbicide compositions to control unwanted plant species such as weed and thus one would have been motivated to include known amounts of fulvic acid against unwanted plant species such as weed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst), Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017) and Wallis (WO 2007/143791 A1; Dec. 21, 2007). 
Ciaffa throughout the reference teaches natural toxicologically safe herbicide compositions, which may be in the form of an aqueous liquid, for killing undesired weeds (Abstract).
Particularly, Ciaffa teaches a product which is in the form of an aqueous liquid herbicidal composition, wherein the composition comprises an effective herbicidal amount of a herbicidal active component. Ciaffa teaches a natural toxicologically-safe, in some embodiments, non-staining herbicidal composition of, for example, acetic acid, sodium chloride and citric acid as the herbicidal active component. The composition comprises from about 5 to 40 w/w% herbicidal active component and the balance being water. (see: Abstract; Claims 18, 19, and 21). Further, Ciaffa teaches the herbicidal composition may include one or more additives which include surfactants (Para 00258, 0053, 0055-0056). 

The teachings of Ciaffa have been set forth above.
As discussed supra, Ciaffa teaches that herbicidal compositions, for example, include acetic acid sodium chloride, citric acid and water. Ciaffa does not expressly disclose a composition which does not include citric acid as required in the instant claims. However, this deficiency is cured by the Catalyst reference. 
The Catalyst reference discloses various herbicidal products and the reference teaches that some crops are sensitive to citric acid which can be harmful to plants. (see: pg. 3/4 – Catalyst Citric Acid).
Ciaffa does not teach adding fulvic acid to the herbicidal composition. However, this deficiency is cured by Wallis. 
Wallis throughout the reference teaches herbicide compositions to control unwanted plant species such as weed (Abstract; Pg. 2, line 1-8). Wallis teaches the use of fulvic acid is increasing the nutritional functions of the plant being control, thereby allowing it to grow faster and faster growth rates transpires to faster intake of herbicides and thus the faster killing of said plant (Pg. 7, line 1-5). 
	While Ciaffa teaches, as discussed supra, the herbicidal composition may include one or more additives which include surfactants, the reference does not explicitly exemplify the composition comprising a surfactant and particularly a nonionic surfactant as recited in the instant claims. However, this deficiency is addressed by Forlivio.
	Forlivio, which also discloses agrochemical and herbicidal formulation, teaches including a surfactant in the formulation which can increase solubility of an active ingredient and that the surfactant can be a non-ionic surfactant such as ethoxylated fatty acids and alcohol ethoxylate (Para 0055 and 0056).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Catalyst, Forlivio and Wallis and exclude citric acid from the composition of Ciaffa. One would have been motivated to do so because the Catalyst reference teaches that some crops are sensitive to citric acid and it would have been obvious to exclude citric acid when applying the composition to plants which are sensitive to citric acid and wherein the killing of such plants is not desired.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Wallis, Catalyst and Forlivio and include a surfactant and particularly a nonionic surfactant as taught by Forlivio into the composition of Ciaffa. One would have been motivated to do so because Ciaffa teaches the various ingredient in the composition may be dissolved in water (Para 0025) and Forlivio teaches including a surfactant in the formulation can increase solubility of an active ingredient and that the surfactant can be a non-ionic surfactant. Since, Ciaffa already teaches surfactant as one of the further additives that can be included in the composition, one would have been strongly motivated with a have reasonable expectation of success of including a surfactant such as nonionic surfactant to increase the solubility of the ingredient in the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Catalyst, Forlivio and Wallis and include fulvic acid as taught by Wallis into the composition of Ciaffa. One would have been motivated to do so because similar to Ciaffa, Wallis also teaches herbicide compositions to control unwanted plant species such as weed and Wallis teaches the use of fulvic acid is increasing the nutritional functions of the plant being control, thereby allowing it to grow faster and faster growth rates transpires to faster intake of herbicides and thus the faster killing of said plant (e.g. unwanted weed plants). Thus, one would have been motivated to include fulvic acid into composition of Ciaffa for faster killing of unwanted weed plants.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 34-35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaffa et al. (US 2019/0045794 A1; Feb. 14, 2019) in view of The Catalyst Product Group (The Catalyst Product Group, From One Farmer To Another, Product Description, Apr. 7, 2017) (Hereinafter: Catalyst), Forlivio et al. (US 2017/0318812 A1; Nov. 9, 2017) and Wallis (WO 2007/143791 A1; Dec. 21, 2007) as applied to claims 34-35 above and further in view of Voight (PennState Extension; pH and Water Modifications to Improve Pesticide Performance, Apr. 19, 2017).
The teachings of above cited references have been set forth above. 
Ciaffa does not teach wherein said composition has a pH of from 1.5-4. However, this deficiency is cured by Voight. Voight teaches pH and water modifications to improve pesticide, including herbicide, performance and teaches that a pH of 3.5-6.0 being a good pH for most spraying compositions (see: page 3 of 4). 	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ciaffa to incorporate the teachings of Voight and manipulate the amount of acetic acid to bring the pH to 3.5-6.0 range. One would have been motivated to do so because the Voight teaches that a pH of 3.5-6.0 being a good pH for most spraying compositions and Ciaffa also teaches spraying compositions (see: examples of Ciaffa). It would have been obvious to one skilled in the art to manipulate the amount of certain ingredients in the composition such as acetic acid to bring the composition to a desired pH such as the pH taught by Voight. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Applicant argued the prior art of record fails to teach or suggest an herbicide that consists of only the recited components and that exhibits a pH of from 1 to 5. Applicant also argued that Ciaffa always requires the presence of citric acid which is excluded from new claim 34. 
In response, firstly as discussed in the 112(b) rejections above, independent claims 1 and 34 recite “A ready-to-use liquid herbicide, comprising a liquid fraction consisting of …”. While the “consisting of” language excludes further ingredients from the “liquid fraction”, the recitation “A ready-to-use liquid herbicide, comprising” does not exclude further ingredient from being included in the liquid herbicide composition and thus it is unclear whether further ingredients can be included in the composition or not because applicant in the remarks appear to suggest that further ingredient are excluded because of the consisting of language recited in the claims. Thus, the claims are rendered indefinite because it is unclear whether further ingredients are excluded from the entire composition or only the liquid fraction part of the composition. Secondly, as discussed in the 103 rejections above, Ciaffa teaches a natural toxicologically-safe, in some embodiments, non-staining herbicidal composition of, for example, acetic acid, sodium chloride and citric acid as the herbicidal active component. The composition comprises from about 5 to 40 w/w% herbicidal active component and the balance being water. This reads on the consisting of language in claim 1 since Ciaffa does not require any component which is excluded in claim 1. With regards to claim 34, applicant is respectfully directed to the new rejection of claim 34 wherein the Catalyst reference teaches that some crops are sensitive to citric acid and it would have been obvious to exclude citric acid when applying the composition to plants which are sensitive to citric acid and wherein the killing of such plants is not desired. Also, while Ciaffa’s examples include citric acid, Ciaffa does not teach away from excluding citric acid in the composition. Thus, the new rejection of claim 34 also reads on the consisting of language which excludes citric acid. With respect to the pH of the composition, as discussed in the rejections above, Voight teaches that a pH of 3.5-6.0 being a good pH for most spraying compositions and Ciaffa also teaches spraying compositions (see: examples of Ciaffa). It would have been obvious to one skilled in the art to manipulate the amount of certain ingredients in the composition such as acetic acid to bring the composition to a desired pH such as the pH taught by Voight.  
Applicant further argued that Ciaffa teaches its herbicides contain significantly higher amount of sodium chloride than the amount recited in the instant claims. 
In response, it is argued that Ciaffa teaches an herbicidal composition comprising an herbicidal active component having from about 50 to about 70% w/w of sodium chloride and the herbicidal composition comprises from about 5 to 40% w/w herbicidal active component (claims). The composition having 5% herbicidal active component and the herbicidal active component having 50% sodium chloride equates to 2.5% of sodium chloride in the composition and thus this reads on the amount of sodium chloride in the instant claims.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616